214 F.3d 802 (7th Cir. 2000)
Arnold Downs,    Plaintiff-Appellant,v.World Color Press,    Defendant-Appellee.
No. 99-3030
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 16, 2000
Decided May 25, 2000

Appeal from the United States District Court  for the Southern District of Illinois, Benton Division.  No. 98 C 4270--J. Phil Gilbert, Chief Judge.
Before Kanne, Diane P. Wood and Evans, Circuit  Judges.
Kanne, Circuit Judge.


1
Arnold Downs is receiving  the exact level of retirement benefits to which  the express terms of his pension plans entitle  him, but he claims that he deserves more. His  former employer World Color Press apparently told  him in error that he would receive twenty-eight  years of service credit under its ERISA plans,  even though Downs worked only sixteen years for  the company. Downs complains that these  misrepresentations modified one of his ERISA  plans and entitled him to more benefits than  allowed under its express terms. We disagree and  affirm the district court's grant of summary  judgment against Downs.

I.  History

2
Arnold Downs worked for the corporate division  of World Color Press ("Corporate Division") in  Effingham, Illinois, from June 1, 1975, to  December 31, 1986. Like most defined-benefit  pension plans under the Employment Retirement  Income Security Act ("ERISA"), 29 U.S.C. sec.sec.  1001-1461, the retirement plan covering Corporate  Division employees ("Corporate Plan") calculates  levels of pension benefits based in part on  length of employment service. Downs received  credit under the Corporate Plan for his eleven  and one-half years of service in the Corporate  Division.


3
On January 1, 1987, Downs transferred within  World Color Press to the Salem Gravure division  ("Salem Division") in Salem, Illinois. Although  both the Corporate Division and Salem Division  were subunits of World Color Press, each division  maintained separate pension plans for its  respective employees. Salem Division employees,  including Downs as of January 1, 1987, were  covered by the Salem Gravure Salaried Pension  Plan ("Salem Plan"). Accordingly, Downs stopped  receiving service time under the Corporate Plan  and began receiving service credit under the  Salem Plan for his employment service in the  Salem Division.


4
In 1989, World Color Press merged the Salem  Plan with the retirement plans for a number of  other divisions to form a new and distinct  pension plan called the Pension Plan for  Employees of World Color Press, Inc. ("Merged  Plan"). The Merged Plan is a defined-benefit  ERISA plan which specifies that a participant can  receive service credit only for time employed by  one of several enumerated employers. The listed  employers under the Merged Plan comprise a number  of divisions within World Color Press, including  the Salem Division but not the Corporate  Division. Consistent with this scheme, Downs  received credit under the Merged Plan for his  employment service with the Salem Division from  January 1, 1987, to his retirement on July 11,  1991. Downs, of course, did not receive credit  under the Merged Plan for his tenure in the  Corporate Division.


5
After he retired, Downs received benefits under  the Corporate Plan for his time in the Corporate  Division and received benefits under the Merged  Plan for his time in the Salem Division. This was  the correct result under the express terms of  both plans. However, Downs was unhappy because he  insisted that World Color Press had promised him  retroactive credit under the Merged Plan for his  Corporate Division service. In 1994, Downs  formally appealed to World Color Press that he  should be double credited for his eleven and one-  half years in the Corporate Division.


6
Downs asserted that World Color Press made a  number of oral and written representations to him  that he would receive back credit under the  Merged Plan for his time in the Corporate  Division. Downs alleged that World Color Press  Benefits Manager Tom Phillips had assured him on  the day of his transfer that his initial date of  employment for Salem Division retirement benefits  would be June 1, 1975, not January 1, 1987.  According to Downs, his supervisor Clayton  Mitchell and General Manager Jack O'Connor also  verified this arrangement. In addition, Downs  presented benefits paperwork indicating that the  employment date for purposes of calculating his  Salem Division benefits was June 1, 1975.  However, World Color Press explained that if  Phillips, Mitchell and O'Connor had promised him  double benefits for his time in the Corporate  Division, they had done so wrongly and without  legal authority. World Color Press also explained  that the documentation listing Downs's date of  employment as June 1, 1975, was the result of an  administrative mistake during the creation of the  Merged Plan in 1989. World Color Press rejected  his arguments and enforced the express terms of  the Merged Plan.


7
On July 8, 1998, Downs sued World Color Press  in Illinois state court under 29 U.S.C. sec.  1132(a)(1)(B) to clarify his rights under the  Merged Plan, and World Color Press removed the  case to federal district court under 28 U.S.C.  sec. 1441 on August 21, 1998. Before the district  court, Downs argued that World Color Press's oral  and written representations to him amended the  Merged Plan and entitled him to double benefits  for his time in the Corporate Division. He also  argued that World Color Press's oral  representations to him estopped World Color Press  from enforcing the terms of the Merged Plan. The  parties submitted cross-motions for summary  judgment, and the district court granted summary  judgment in favor of World Color Press on April  1, 1999. Downs filed a motion for reconsideration  under Rule 60 of the Federal Rules of Civil  Procedure, arguing that the district court failed  to address his request for relief. On July 8,  1999, the district court vacated its judgment for  World Color Press and entered an amended final  judgment for World Color Press specifying Downs's  compensation under the Merged Plan.

II.  Analysis

8
Downs appeals summary judgment and argues that  World Color Press's oral and written  representations entitled him to additional  benefits under the Merged Plan for two reasons:  (1) World Color Press's representations amended  the Merged Plan; (2) World Color Press is  estopped by its representations from enforcing  the express terms of the Merged Plan. The  district court rejected both arguments and  granted summary judgment in favor of World Color  Press. We review de novo the district court's  grant of summary judgment, drawing our own  conclusions of law and fact from the record  before us. See Haefling v. United Parcel Serv.,  169 F.3d 494, 497 (7th Cir. 1999). In determining  whether a genuine issue of material fact exists,  we draw all reasonable factual inferences in  favor of the non-movant Downs. See Anderson v.  Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).


9
The statements by World Color Press employees  and the incorrect date of employment on Downs's  benefit papers do not constitute amendment of the  Merged Plan. First, oral modification of an ERISA  plan is prohibited, so Downs cannot rely on the  oral statements to him by Phillips, Mitchell and  O'Connor. See Plumb v. Fluid Pump Serv., Inc.,  124 F.3d 849, 856 (7th Cir. 1997); Doe v. Blue  Cross & Blue Shield United, 112 F.3d 869, 876  (7th Cir. 1997). As we explained in Pohl v.  National Benefits Consultants, Inc., 956 F.2d  126, 128 (7th Cir. 1992), "One of ERISA's  purposes is to protect the financial integrity of  pension and welfare plans by confining benefits  to the terms of the plans as written, thus ruling  out oral modifications." Second, though written  modification of an ERISA plan is permissible, see  Doe, 112 F.3d at 876, a plan may be amended only  pursuant to its express terms. See 29 U.S.C. sec.  1102(a)-(b); Brewer v. Protexall, Inc., 50 F.3d  453, 457 (7th Cir. 1995). All the written  documentation on which Downs relies came  subsequent to the Merged Plan's inception, and  Section Twelve of the Merged Plan states that  World Color Press may amend the plan only  "through action of its Board of Directors." Downs  cites a number of World Color Press benefits  documents listing his employment start date under  the Merged Plan as June 1, 1975, but he does not  argue, much less establish, that the World Color  Press Board of Directors ratified any plan  modification that would entitle him to additional  benefits.


10
Furthermore, the representations by World Color  that Downs cites do not establish estoppel. For  estoppel to apply, the plaintiff must show the  following: (1) knowing misrepresentation by the  defendant; (2) in writing; (3) with reasonable  reliance by the plaintiff on the  misrepresentation; (4) to the plaintiff's  detriment. See Coker v. Trans World Airlines, 165  F.3d 579, 585 (7th Cir. 1999). Thus, Downs cannot  rely on the oral statements by Phillips, Mitchell  and O'Connor because the estoppel doctrine does  not override the aforementioned rule proscribing  oral modification of an ERISA plan. See Coker,  165 F.3d at 585; Frahm v. Equitable Life  Assurance Soc'y, 137 F.3d 955, 961 (7th Cir.  1998).


11
Downs still argues that documents listing his  start date as June 1, 1975, were written  misrepresentations by World Color Press that  support estoppel here. Yet, whether based on oral  or written representations, any application of  estoppel to an ERISA plan is problematic in light  of the requirements that modification of a plan  occur only in writing and through the express  procedures for amendment. See 29 U.S.C. sec.  1102(a)(1), (b)(3); see also Shields v. Local  705, Int'l Bhd. of Teamsters Pension Plan, 188  F.3d 895, 903-04 (7th Cir. 1999) (Posner, J.,  concurring); Health Cost Controls of Ill., Inc.  v. Washington, 187 F.3d 703, 711 (7th Cir. 1999);  Coker, 165 F.3d at 585. As a result, some  circuits refuse any application of estoppel  principles to modify an ERISA plan. See, e.g.,  Miller v. Coastal Corp., 978 F.2d 622, 625 (10th  Cir. 1992); Coleman v. Nationwide Life Ins. Co.,  969 F.2d 54, 58-59 (4th Cir. 1992). In Black v.  TIC Investment Corp., 900 F.2d 112, 115 (7th Cir.  1990), we held that estoppel applies to unfunded,  single-employer welfare benefit plans, but since  Black, we have repeatedly declined to decide  whether estoppel might apply to an employer-  funded, defined-benefit plan such as we have  here. See, e.g., Shields, 188 F.3d at 900; Coker,  165 F.3d at 585-86; Krawczyk v. Harnischfeger  Corp., 41 F.3d 276, 280 (7th Cir. 1994). In both  Shields and Krawczyk, we explained that it was  unnecessary to decide whether to permit estoppel  in cases involving employer-funded plans because  the plaintiffs had failed to establish the  elements of estoppel. Shields, 188 F.3d at 900;  Krawczyk, 41 F.3d at 280. Likewise in this case,  we again express no opinion whether estoppel may  be applied to ERISA plans other than unfunded  welfare plans because Downs fails in the first  place to establish the elements of estoppel.


12
In an attempt at showing detrimental reliance,  Downs claims that he would not have transferred  from the Corporate Division to the Salem Division  if he knew that he would not receive double  credit for his eleven and one-half years in the  Corporate Division. However, Downs could not have  relied upon benefits documents wrongly reporting  his start date in deciding to transfer because  the earliest of these documents are dated March  1989, well after he shifted to the Salem Division  in 1987. Even looking past this fact, Downs  cannot establish that World Color Press's written  misrepresentations were intentional. Although  World Color Press might have been negligent in  listing the wrong start date on his forms, "[a]  claim will not lie for every false statement  reasonably and detrimentally relied upon by an  unwitting plaintiff." Coker, 165 F.3d at 585.  World Color Press explained that the incorrect  start date was the result of a clerical error,  and Downs does not argue otherwise. We held in  Coker that a similar instance of "bureaucratic  sloppiness," where the plaintiffs received  paperwork and insurance coverage from their  employer well after their benefits should have  ended, did not constitute intentional  misrepresentation. Id. at 586. Moreover, Downs  does not allege that he was harmed by the  transfer. Like the plaintiff in Shields, Downs  does not claim that he "forwent any other more  advantageous job opportunities" or "suffered any  detriment" in reliance on his employer's  representations. Shields, 188 F.3d at 901. He  argues essentially that he should be permitted to  double dip by receiving almost twice the  retirement benefits to which he is entitled. He  insists in his brief that "equity abhors  injustice," but this principle works here against  Downs, not for him.

III.  Conclusion

13
For the foregoing reasons, we AFFIRM the grant of  summary judgment in favor of World Color Press.


14